Citation Nr: 0509268	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1969 
to March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence supports a finding that the veteran was 
exposed to herbicides during service.  

3.  There is competent medical evidence linking the veteran's 
currently diagnosed chloracne to service.  

4.  Lay evidence shows that appellant's chloracne became 
manifest within one year of his last presumptive exposure to 
the herbicide.  


CONCLUSION OF LAW

Chloracne was incurred during service as a result of exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 5107, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in July 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the July 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Evidence

The veteran's DD 214 shows that he served in Vietnam from 
September 14, 1969 to September 13, 1970.  The veteran's 
service medical records show no complaint, diagnosis or 
treatment for a skin disability.  

On VA examination in December 1998, the veteran complained of 
breaking out with pimples, blackheads around the eyes, nose 
and behind the ears.  He also reported having painful pimples 
of the left groin.  Examination showed scattered comedones 
and milia of the malar areas, the chin and the left 
retroauricular area.  There was a 1 x 1 cm subcutaneous 
nodule, firm, mobile of the posterior left ear, which was not 
disfiguring.  There were no active lesions of the groin.  The 
diagnosis was, acne with comedones and cysts consistent with 
chloracne.  

In an April 1999 statement, the veteran's wife reported that 
since she has known the veteran, he has had a growth behind 
his ear and a rash in his groin area and on his legs.  

In a March 2001 letter, the veteran's father stated that upon 
the veteran's return from Vietnam, he has periodically broken 
out with pimples on his face and has had a recurring growth 
behind his ear.  In a March 2001 letter from the veteran's 
mother, it was reported that since the veteran returned from 
Vietnam he has periodically had pimples on his face and a 
recurring growth behind his ear.  

In July 2003, the veteran was examined by VA.  He complained 
of acneiform eruption on his face and behind his ears.  
Examination showed a rare inflammatory papule on the face, 
and rare comedones on the face.  There was a 0.7 cm non-
inflamed epidermal inclusion cyst on the left postauricular 
area.  There were a few open comedones on the left 
postauricular area.  The diagnostic assessment was, acne 
vulgaris.  

In a November 2004 addendum, the July 2003 examiner stated 
that he had reviewed the veteran's claims file and physical 
examinations.  It was stated that this acneform condition is 
consistent with chloracne secondary to exposure to Agent 
Orange while in Vietnam.  

Discussion

The veteran and his service representative essentially 
contend on appeal that he currently suffers from chloracne 
that is the result of in-service exposure to herbicides.

With regard to the claim of entitlement to service connection 
for chloracne on a presumptive service basis, the Board 
acknowledges at the outset that the veteran served in Vietnam 
and, as such, his in-service exposure to herbicides is 
presumed. The Board also acknowledges that the veteran is 
currently diagnosed with chloracne secondary to Agent Orange 
exposure.  However, a detailed review of the objective 
medical evidence of record on this claim indicates that the 
veteran was first diagnosed with chloracne in December 1998, 
more than 25 years since his separation from service in 1971, 
and more than 25 years since the date of his last known in-
service exposure to herbicides in September 1970 (the last 
known date he was in Vietnam).  Because the veteran was not 
diagnosed with chloracne secondary to Agent Orange exposure 
within one year of the last date he was exposed to herbicides 
(in this case, by September 1971), presumptive service 
connection for chloracne, including based on exposure to 
herbicides, has not been established.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  

Although the appellant has argued that his disorder is the 
result of presumed exposure to herbicides, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
Hickson elements must be satisfied.  

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence 
diagnosing the appellant with chloracne in December 1998 and 
in November 2004.  Therefore, the Board finds that the 
appellant has a current disability.  

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, the appellant served in 
the Republic of Vietnam, documented on his DD 214 as from 
September 1969 until September 1970, and as such he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307 (a)(6)(iii) (2004).  

Acceptable medical or lay evidence may establish the 
characteristic manifestations of a disease to the required 
degree for purposes of presumptive service connection, if 
followed without unreasonable delay be a definite diagnosis.  
Fortuck v. Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 
3.307 (2004).  In this case, lay statements by appellant's 
father, mother and by his spouse establish that the authors 
of those statements personally observed appellant during the 
years after his return from Vietnam and that appellant was 
suffering acne-like symptoms at that time on areas readily 
visible.  The lay statements combined with the medical 
opinion support a conclusion that chloracne was present to a 
compensable degree within one year of service.  The lay 
statements reasonably, show that appellant's skin condition 
began after his return from Vietnam and has continued without 
interruption to the present day.  Skin conditions, unlike 
most other medical conditions, are readily observable by 
laypersons and do not require medical expertise to establish 
their existence.  The record contains statements from the 
veteran's parents and his wife attesting to his having a rash 
since he returned from Vietnam.  Therefore, the Board finds 
that the appellant suffered the requisite in-service injury 
or disease within the presumptive period.  

The final consideration in a service connection claim is the 
existence of a medical nexus.  Section 3 of the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, directed the 
Secretary of the Department of Veterans Affairs to seek to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure to an 
herbicide agent and the disease of chloracne. See 64 Fed. 
Reg. 59232, 59233 (November 2, 1999).  

The Board additionally notes that, there is an explicit 
medical opinion linking the appellant's chloracne to his 
presumed exposure to herbicides, in addition to the 
Secretary's declaration of the existence of such a 
relationship.  Thus, for the reasons and bases expressed 
above, the Board concludes that the evidence supports a 
finding that there exists a medical nexus between the 
appellant's chloracne and his presumed exposure to 
herbicides.  

The Board also notes that, notwithstanding the presumption, a 
claimant can establish service connection for a disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  In this case, a VA skin examination in 
addendum in July 2003, affirmatively connects the veteran's 
diagnosed chloracne with his exposure to Agent Orange while 
in service.   Even without the presumption, this opinion 
would arguably constitute competent evidence of direct 
causation.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence reasonably supports the conclusion that there is a 
relationship between the veteran's service and the onset of 
chloracne.  As such, there is a basis for resolving 
reasonable doubt in the appellant's favor and granting this 
claim.  Therefore, whether on a presumptive basis or on the 
basis of direct service incurrence, service connection for 
chloracne, is warranted.  


ORDER


Service connection for chloracne, to include as due to 
exposure to Agent Orange is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


